Citation Nr: 0013409	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-18 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Whether the character of the appellant's discharge is a bar 
for purposes of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The appellant served on active duty from January 1970 to 
March 1971 in the United States Army.

In May 1971 the RO determined, by an administrative decision, 
that the veteran had been discharged from service under 
conditions other than honorable.

The veteran filed a claim, apparently for VA improved 
disability pension benefits, in November 1995.  The RO issued 
another administrative decision in July 1996, essentially 
readjudicating the question of the character of the veteran's 
discharge, without regard to whether new and material 
evidence had been submitted.  See 38 U.S.C.A. § 5108 (West 
1991).  The veteran has appealed the latter decision.  Since 
there is no evidence in the claims file that the veteran was 
ever notified of the 1971 determination, the Board of 
Veterans' Appeals (Board) finds that the original 
administrative decision never became final.  Cf. Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167 (1996) (regarding the Board's independent 
obligation to determine whether new and material evidence has 
been submitted to reopen a claim).  Since the decision never 
became final, there is no need to analyze whether new and 
material evidence has been submitted or not.  See Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995).


REMAND

During his May 1996 RO hearing, the appellant alleged that he 
had attempted to obtain an upgraded discharge from the 
service department.  There is no indication in the claims 
file that any records pertaining to the appellant's discharge 
have been sought from the service department since shortly 
after his separation from service in the early 1970s.

In order to afford the appellant due process, this case is 
REMANDED for the following action:

1.  The RO should contact the Army 
Discharge Review Board, and if necessary, 
the Army Board for Correction of Military 
Records or other service department 
organization, to obtain any additional 
records or decisions pertaining to the 
appellant's discharge.  The RO should 
attempt to obtain all pertinent records, 
and should undertake any additional 
development deemed necessary.

2.  If any additional pertinent evidence 
is obtained, the RO should readjudicate 
the appellant's discharge status.  If the 
result remains essentially the same, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and an appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
an RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




